Citation Nr: 1446368	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-17 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for limitation of motion, left thigh and knee pain.  

2.  Entitlement to an evaluation in excess of 10 percent for residuals, gunshot wound, right thigh.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from January 1998 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2011 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

During the current appeal, and specifically in January 2013, the Veteran testified at a videoconference hearing conducted before the undersigned.  A transcript of the testimony has been associated with the Veteran's claims file.  

The issues of entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected disorders, as well as the issues of whether new and material evidence has been received sufficient to reopen the claims of service connection for a sleep disorder and migraine headaches, to include as secondary to the service-connected disabilities, have been raised by the record, and specifically during the January 2013 Hearing.  See Hearing Transcript, pp. 17-22.  [The Board notes that the Veteran's claims for service connection for a sleep disorder and migraine headaches were last denied in the January 2009 rating decision.]  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected gunshot wound residuals of the right thigh is currently evaluated as 10 percent disabling, pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5313.  In the January 2009 rating decision, the RO granted service connection for limitation of motion of the left thigh, and knee pain, and evaluated this disability as 10 percent disabling, pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5019.  In a January 2011 statement, the Veteran asserted that both these disabilities had worsened throughout the years, and sought a higher rating for her claimed disorders.  In the May 2011 rating decision, the RO continued the 10 percent disability rating assigned for both these disorders.  The 10 percent rating assigned for the Veteran's limitation of motion of the left thigh and knee pain was subsequently re-assigned under Diagnostic Code 5260.  The Veteran filed a notice of disagreement (NOD) with the May 2011 rating decision, and contended that her service-connected left lower extremity condition, and muscle injury of right thigh are more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claims is required to allow for further development of the record.  

The Veteran was most recently afforded a VA examination in connection to her claimed disabilities in February 2011, at which time, she provided her medical and military history, and described ongoing pain, swelling, heat, redness, and tenderness in the right knee.  According to the Veteran, she also has started to develop pain and muscle weakness in her left thigh and knee due to the fact that she compensates for her right thigh muscle injury by placing more weight and pressure on the left leg when walking.  In the June 2012 substantive appeal, the Veteran asserted that her right leg condition had worsened throughout the years, and further indicated that she was currently undergoing neurological testing due to circulation and nerve problems stemming from her gunshot wound residuals.  

During her January 2013 hearing, the Veteran testified that she experiences weakness and loss of power in her right leg as a result of her gunshot wound residuals.  She further asserted that these residuals cause her to become tired more often than normal, and prevent her from living as active a lifestyle as she wishes to have.  In addition, the Veteran stated that she feels as though the remaining fragments in her leg are always shifting and moving around.  According to the Veteran, these moving fragments could potentially intersect with other muscles, a nerve, a vein or artery, or could simply pop through the skin at any time.  The Veteran described ongoing symptoms of pain, tenderness, a burning sensation, and irritation in the region in the right lower extremity where these fragments are located, and further asserted that these shifting fragments cause and create increasing muscle damage and scar tissue.  See January 2013 Hearing Transcript, pp. 12-14.  The Veteran further asserted that she currently works at a desk job, and experiences discomfort and a tingling sensation in her right leg after being sedentary all day.  See Hearing Transcript, p. 20.  

At the February 2011 VA examination, the Veteran was also shown to have several scars on her right thigh as a result of her in-service gunshot wound.  During her hearing, she described these scars as painful and tender to touch, and commented that she experiences a pulling sensation when walking as a result of these scars.  The Veteran further stated that color of the scar fluctuates from bright red to moderate pink at times, and it always seems as though these scars are peeling.  See Hearing Transcript, pp. 18-19.  

With regard to the Veteran's left knee strain, and ensuing symptoms of pain and limited movement resulting therefrom, at the February 2011 VA examination, she reported to experience symptoms of tenderness and pain in the left knee.  Upon physical examination, she was shown to have flexion to 95 degrees during active range of motion, and flexion to 135 during normal range of motion.  The examiner observed objective evidence of pain at rest and during active range of motion in both knees.  At her hearing, the Veteran testified that during these range of motion exercises, the February 2011 VA examiner did not inform her that she should stop when she hits the pain threshold, and therefore the findings recorded at this time were not an accurate reflection of what her actual left knee range of motion measurements (before the onset of pain) were.  See Hearing Transcript, p. 21.  

Further review of the claims file reveals that the Veteran has not been afforded another VA examination in connection to her claimed disabilities since the February 2011 VA medical evaluation, over three years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  In light of the Veteran's assertions that symptoms associated with her right thigh muscle injury have worsened since her last VA examination, and given that the left knee range of motion findings documented at this examination were reportedly not an accurate reflection of what her range of motion measurements were before the onset of pain, and given that it has been over three years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the Board finds that the agency of original jurisdiction must afford the Veteran another VA examination to determine the current severity of her service-connected gunshot wound residuals of the right thigh, and the limitation of motion of left thigh and knee pain.  

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction (AOJ) shall take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated her since service for her claimed disabilities.  This shall specifically include updated treatment records from VA, and any records pertaining to neurological testing the Veteran has reportedly undergone as a result of her claimed disabilities.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Then, once any pertinent records have been obtained and associated with the Veteran's claims file, schedule the Veteran for an appropriate VA examination to determine the extent of the service-connected gunshot wound residuals of the right thigh and the extent of the service-connected left lower extremity disability.  The claims folder, a copy of this Remand, as well as all records on Virtual VA must be made available to and reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including x-rays, should be performed.  The examiner is asked to furnish an opinion with respect to the following questions:

a. Muscle Examination - With respect to any muscle manifestations of the Veteran's service connected gunshot wound residuals of the right thigh, the examiner should describe in detail all current manifestations of this disability to include any impairment to Muscle Group XIII or any other affected muscle group.  These manifestations should include the loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination or uncertainty of movement.  The examiner should also indicate whether the residuals to Muscle Group XIII or other muscle group are best characterized as slight, moderate, moderately severe, or severe as these terms are defined by 38 C.F.R. § 4.56.  The examiner should describe in detail the rationale for the assigned degree of severity.  The effect of any muscle damage on hip and knee function should be described in detail.  
In addition, the examiner should specifically comment on the impact of the Veteran's service-connected gunshot wound residuals of the right thigh on her industrial activities, including her ability to obtain and to maintain substantially gainful employment.  

b. Scar Examination - The examiner should then examine the Veteran's right thigh and knee and describe the manifestations of the scar(s), to include a measurement of the length and width of the scar(s); the area of the scar(s) in square inches; and whether the scar(s) is/are poorly nourished, has repeated ulceration, is deep or superficial (a deep scar is one associated with underlying soft tissue damage), is unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar), is tender or painful on examination, and causes limitation of motion of any body part.  A complete rationale for all opinions expressed must be provided.  
In addition, the examiner should specifically comment on the impact of the Veteran's scar(s) on her industrial activities, including her ability to obtain and to maintain employment.  

c. Neurological examination - The examiner should also determine whether there is any nerve impairment stemming from the Veteran's gunshot wound residuals of the right thigh.  The nerves affected or seemingly affected should be specifically identified and, for each nerve affected, the disability should be described in this manner:  it should also be noted whether she has incomplete paralysis or complete paralysis.  The degree of other impairment (if incomplete paralysis) for each affected nerve should be described as mild, moderate, moderately severe, or severe.  Additionally, any marked muscular atrophy or functional impairment of the lower extremities deemed to be associated with the Veteran's service-connected gunshot wound residuals of the right thigh must be identified.  

d. With respect to any orthopedic manifestations associated with the Veteran's service connected left lower extremity disability, the examiner should provide the range of motion reported in degrees for the left knee, with and without pain.  The examiner should describe the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakened movement of the knee, and flare-ups of symptoms.  The examiner should express all functional losses due to such factors in terms of additional degrees of limited motion (beyond what is shown clinically).  The examiner should also determine whether there is lateral instability or recurrent subluxation of the left knee and, if so, this determination should be expressed in terms of slight, moderate, or severe, due to either lateral instability or recurrent subluxation, for the knee.  In addition, the examiner should specifically comment on the impact of the Veteran's service-connected left lower extremity disability on her industrial activities, including his ability to obtain and to maintain employment.  

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran and her representative should be provided with a supplemental statement of the case.  The supplemental statement of the case should include references to the criteria for rating muscle group XIII, and any other muscle group found to be affected.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  

_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

